NOTE: This order is nonprecedential
United States Court of A11peals
for the FederaI Circuit
CHARLES G. JOHNSON,
Petition,er,
V.
MERIT SYSTEMS PROTEC'I‘ION BOARD,
Resp0ndent.
2011-313O ..
Petition for review of the Merit Systems Protection
B0ard in case n0. DE0353100501-I-1.
ON MOTION
PER CURlAM.
0 R D E R
The court treats Charles G. Johns0n’s c0rrespondence,
received on September 22, 2011, as a motion for leave to
file a supplement to his informal reply brief
lt does not appear that the supplemental material is
discussed in J0hns0n‘s briefs Thus, we determine that it

JOHNSON V. MSPB 2
is not appropriate to treat it as a supplement to his reply
brief
Up0n consideration thereof,
IT ls ORDERED THAT:
J0hnson’s motion is denied.
FOR THE CoURT '
 1 4  fs/ Jan Horbal},[
Date J an Horbaly
Clerk
cci Charles G. J0hnson _ F"_Eo
_ U.S. COURT OF APPEALS FOR
Jeff`rey A. Gauger, Esq me FEDERAt clRCUn,
320 ocr 14 2011
.lANHORBALY
C|.ERK